



HERMAN MILLER, INC. 2011 LONG-TERM INCENTIVE PLAN
OPERATING INCOME GROWTH PERFORMANCE SHARE UNIT WITH TSR MODIFER AWARD AGREEMENT


This certifies that Herman Miller, Inc. (the “Company”) has on [insert
date/month/year] (the “Award Date”), granted to [insert employee first and last
name] (the “Participant”)  an award (the “Award”) of [insert total shares
granted] target Performance Share Units (the “Target Performance Share
Units”) pursuant to and under the Herman Miller, Inc. 2011 Long-Term Incentive
Plan (the “Plan”) and subject to the terms set forth in this Award Agreement. A
copy of the Plan Prospectus has been delivered to Participant, and a copy of the
Plan is available from the Company on request. The Plan is incorporated into
this Award Agreement by reference, and in the event of any conflict between the
terms of the Plan and this Award Agreement, the terms of the Plan will govern;
provided, however, that definitions under this Award Agreement shall govern. Any
capitalized terms not defined herein will have the meaning set forth in the
Plan.


1.    Definitions.


“Actual Performance Share Units” means the number of Performance Share Units
earned in accordance with Section 2 of this Award Agreement.


“Adjusted Operating Income” means the amount of profit realized after deducting
from revenue, cost of goods sold, operating expenses and restructure
amortization, and plus or minus any approved adjustments determined in
accordance with the Manual.


“Average Annual Adjusted Operating Income” means the sum of the Adjusted
Operating Income for each fiscal year of the Performance Period divided by the
number of fiscal years in the Performance Period.


“Award Agreement” means the terms and conditions of the Award set forth in this
agreement.


“Common Stock” means the Company’s $.20 par value per share common stock.


“Earnout Percentage” means the percentage by which the number of the Target
Performance Share Units is multiplied to determine the Actual Performance Share
Units, as determined under Section 2 of this Award Agreement.


“Manual” shall mean the Incentive Technical Manual as approved by the Committee.


“Peer Group” means the companies approved by the Committee as peer group
companies, listed on the attached Appendix A of this Award Agreement. For the
sake of clarity, the Company is not included in the Peer Group.


“Performance Period” means the period of three (3) consecutive fiscal years
beginning with the fiscal year in which the Award Date occurs.


“Performance Share Unit” means the right to receive one (1) share of Common
Stock on a future date subject to certain restrictions and on the terms and
conditions contained in this Award Agreement.


“Retirement” means for purposes of this Award Agreement the Participant’s
resignation on or after attaining (A) age 55 and 5 or more years of service, or
(B) 30 or more years of service. For clarity, a Company-initiated termination of
the employment of the Participant shall not be considered a “Retirement”.


“Total Shareholder Return” or “TSR” with respect to the Company and each member
of the Peer Group shall mean the quotient of (a) the Beginning Price (as defined
below) divided by (b) the Ending Price (as defined below). The “Beginning Price”
shall equal the average closing price of a share of common stock during the
twenty (20) trading day period ending on the last day before the start of the
Performance Period. The “Ending Price” shall equal the average closing price of
a share of common stock during the twenty (20) day trading period ending on the
last day of the Performance Period. The Beginning Price and Ending Price shall
be adjusted to reflect any and all cash, stock or in-kind dividends paid on the
stock of such company during the Performance Period, or any stock splits or
reverse stock splits that occur during the Performance Period. For the avoidance
of doubt, dividends paid throughout the Performance Period for the Company and
Peer Group companies will be reinvested as of the ex-dividend date.


“TSR Modifier” means the modification to the initial Earnout Percentage
determined by the Company’s TSR relative to the Peer Group.







--------------------------------------------------------------------------------





2.    Determination of Actual Performance Share Units. The Actual Performance
Share Units that the Participant may earn shall equal (a) the number of Target
Performance Share Units, multiplied by (b) the Earnout Percentage, as determined
under this Section 2.


(a)Determination of Average Annual Adjusted Operating Income.


(i)Year-End Determinations. Within ninety (90) days after the end of each fiscal
year in the Performance Period, the Committee will determine the Adjusted
Operating Income for such fiscal year consistent with the Manual.
    
(ii)    End of Performance Period Determinations. Within ninety (90) days after
the end of the Performance Period, the Committee will determine the Average
Annual Adjusted Operating Income for the Performance Period.


(b)    Calculation of Earnout Percentage. Within ninety (90) days after the end
of the Performance Period, the Committee will determine the Earnout Percentage
based on the annual adjusted operating income target specified by the Committee
at the time of the Award, subject to adjustment in accordance with the Manual.


If the Average Annual Revenue is between the approved performance levels, then
the Earnout Percentage will be determined based on straight line interpolation.






(c)    Determination of TSR.


(i)    Determination of Company TSR. Within ninety (90) days after the end of
the Performance Period, the Committee will determine the Company’s TSR during
the Performance Period, in accordance with the Manual.


(ii)    Determination of Peer Group TSRs. Within ninety (90) days after the end
of the Performance Period, the Committee will determine the TSR for each member
of the Peer Group during the Performance Period, in accordance with the Manual.


(iii)    Determination of Percentile Rank. Following the determination of
Company’s TSR and the TSR of each member of the Peer Group, the Committee shall
determine the percentile rank of the Company within the Peer Group companies.
The Committee will include the Company in its determination of the Company’s
percentile ranking.


(d)    Calculation of TSR Modifier. The initial Earnout Percentage determined in
Section 2(b) shall be modified based on the Company’s TSR relative to the TSR of
the Peer Group in accordance with the following (with such modified Earnout
Percentage being deemed the final “Earnout Percentage”), applying a multiplier
approach:


Relative TSR Ranking:
TSR Modifier Percentage:
75th percentile or above
125%
50th percentile (target performance)
100% (no modification)
25th percentile or below
75%



If the Company’s relative TSR ranking is between the above performance levels,
the TSR Modifier percentage shall be determined based on straight line
interpolation. Notwithstanding any other provision of this Agreement, in no
event shall the final Earnout Percentage (as modified under this Section 2(d))
exceed two hundred percent (200%).


(e)    Calculation of Actual Performance Share Units after a Change in Control.
If a Change in Control occurs, the Committee will determine the Participant’s
Actual Performance Share Units as of the date of such Change in Control in
accordance with Section 2(a)-(d), subject to the following:


(i)    the Performance Period will end (the “Adjusted Performance Period”) on
the effective date of the Change in Control;


(ii)    the Committee will determine the Adjusted Operating Income for the
fiscal year in which the Change in Control occurs from the first day of the
fiscal year through the effective date of the Change in Control; and







--------------------------------------------------------------------------------





(iii)    the Committee will determine the Average Annual Adjusted Operating
Income by adding the Adjusted Operating Income for each fiscal year (or portion
thereof) in the Adjusted Performance Period and dividing the sum by the number
of whole and partial fiscal years in the Adjusted Performance Period.
(f)    Certification. Not later than ninety (90) days after the end of the
Performance Period or the Adjusted Performance Period, as applicable, the
Committee shall determine the Actual Performance Share Units and shall certify
such finding to the Company and the Participant.


3.    Adjustments Following Termination of Employment.


(a)Termination Due to Death. Notwithstanding anything in this Award Agreement to
the contrary, in the event that the Participant’s employment with the Company or
a Subsidiary terminates prior to the end of the Performance Period due to the
Participant’s death, the Participant’s Actual Performance Share Units shall
equal the Participant’s Target Performance Share Units multiplied by a fraction,
the numerator of which is the number of full calendar months that the
Participant was employed by the Company or a Subsidiary, beginning on the Award
Date and ending on the date of Participant’s death, and the denominator of which
is 36, and such Actual Performance Share Units shall vest immediately upon the
Participant’s death.


(b)Termination Due to Disability or Termination Without Cause. In the event that
the Participant’s employment with the Company or a Subsidiary terminates prior
to the end of the Performance Period due to Disability or termination by the
Company or a Subsidiary without Cause, the Participant’s Target Performance
Share Units will be adjusted by multiplying the Participant’s Target Performance
Share Units by a fraction, the numerator of which is the number of full calendar
months that the Participant was employed by the Company or a Subsidiary,
beginning on the Award Date and ending on the Participant’s termination date,
and the denominator of which is 36. Actual Performance Share Units shall
continue to be calculated according to Section 2.


(c)    Termination Due to Retirement. In the event that the Participant’s
employment with the Company or a Subsidiary terminates prior to the end of the
Performance Period due to Retirement, the Participant’s Target Performance Share
Units will be adjusted as follows:


(i)    If the Participant’s Retirement occurs prior to the end of the first
twelve (12) months after the Award Date, the Participant’s Target Performance
Share Units will be adjusted by multiplying the Participant’s Target Performance
Share Units by a fraction, the numerator of which is the number of full calendar
months that the Participant was employed by the Company or a Subsidiary,
beginning on the Award Date and ending on the date of the Participant’s
Retirement, and the denominator of which is 12;


(ii)    No adjustment to the Participant’s Target Performance Share Units will
be made if the Participant’s Retirement occurs on or after the end of the first
twelve (12) months after the Award Date.


Actual Performance Share Units shall continue to be calculated according to
Section 2.


(d)    Termination of Employment for Other Reasons. In the event that the
Participant’s employment with the Company or a Subsidiary terminates prior to
the end of the Performance Period for any reason other than death, Disability,
Retirement, or Termination by the Company or a Subsidiary without Cause, the
Participant’s rights to all of the Target Performance Share Units granted under
this Award Agreement will be immediately and irrevocably forfeited upon such
termination of employment and the Participant shall earn no Actual Performance
Share Units.


(e)    Termination After a Change in Control. Notwithstanding any term to the
contrary in this Award Agreement or the Plan, the Participant shall retain the
right to earn all of the Participant’s Target Performance Share Units if, within
two (2) years following a Change in Control, the Participant’s employment (i) is
terminated without Cause (including death or Disability), (ii) terminates with
Good Reason, or (iii) terminates under circumstances that entitle the
Participant to accelerated vesting under any individual employment agreement
between the Participant and the Company, a Subsidiary, or any successor thereof,
and Actual Performance Share Units shall be calculated in accordance with
Section 2(d). For all other terminations of employment that occur after a Change
in Control, the Participant’s Target Performance Share Units shall be adjusted
in accordance with subsections (a)-(c) of this Section 3, and Actual Performance
Share Units shall be calculated in accordance with Section 2(e).







--------------------------------------------------------------------------------





4.    Issuance of Common Stock; Shareholder Rights.


(a)    Conversion of Performance Shares to Common Stock. Within ninety (90) days
after the end of the Performance Period (or, in the case of the Participant’s
Retirement prior to the end of the Performance Period, within ninety (90) days
after the later of the end of the Performance Period or the expiration of the
duration of the restrictive covenant set forth in Section 9(b)(ii), as
applicable), the Company shall cause to be issued to the Participant or the
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
a stock certificate or book entry representing the number of shares of Common
Stock in payment of such whole Actual Performance Share Units, unless a valid
deferral has been made pursuant to Section 7, in which case such distribution
will be made within sixty (60) days after the date to which distribution has
been deferred, in either case, provided that the Participant has satisfied any
tax withholding obligations related to such Actual Performance Share Units.


(b)    No Shareholder Rights. No shares of Common Stock will be issued to
Participant prior to the date on which the Target Performance Share Units become
Actual Performance Share Units under the provisions of Section 2 of this Award
Agreement. The Target Performance Share Units granted pursuant to this Award
Agreement represent a contingent right to receive Common Stock in the future,
are not issued shares of Common Stock and do not and will not entitle
Participant to any rights of a shareholder of Common Stock, including the right
to vote or receive dividends. Except as otherwise provided in Section 2, the
rights of the Participant with respect to the Target Performance Share Units
will remain forfeitable at all times prior to the end of the Performance Period
as provided in this Award Agreement. Prior to conversion of some or all of the
Target Performance Share Units into Common Stock, such Target Performance Share
Units will represent only an unsecured obligation of the Company. Neither this
Section 4(b) nor any action taken pursuant to or in accordance with this
Section 4(b) will be construed to create a trust of any kind.


5.    Restriction on Transfer. Any rights under this Award Agreement may not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of by
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported sale, assignment, transfer, pledge, hypothecation or
other disposition will be void and unenforceable against the Company.


6.    Adjustments to Target Performance Share Units for Certain Corporate
Transactions. Adjustments to Target Performance Share Units will be determined
in accordance with this Section 6.


(a)    The Committee will make an appropriate and proportionate adjustment to
the number of Target Performance Share Units granted under this Award Agreement
if:


(i)    The outstanding shares of Common Stock are increased or decreased, as a
result of merger, consolidation, sale of all or substantially all of the assets
of the Company, reclassification, stock dividend, stock split, reverse stock
split with respect to such shares of Common Stock or other securities, or


(ii)    Additional shares or new or different shares or other securities are
distributed with respect to such shares of Common Stock or other securities or
exchanged for a different number or kind of shares or other securities through
merger, consolidation, sale of all or substantially all of the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with respect to such
shares of Common Stock or other securities.


(b)    The Committee may make an appropriate and proportionate adjustment in the
number of Target Performance Share Units granted under this Award Agreement if
the outstanding shares of Common Stock are increased or decreased as a result of
a recapitalization or reorganization not included within Section 6(a) above.


7.    Deferral of Distribution. Participant may elect to defer the conversion of
Actual Performance Share Units granted under this Award Agreement into Common
Stock and the issuance of such Common Stock with respect thereto to a time later
than that provided under Section 4(a). The Participant must file such election
with the Committee at least 12 months prior to the end of the Performance
Period. The Participant must specify in the election the date on which the
Actual Performance Share Units earned under this Award Agreement will be
converted to Common Stock and issued to Participant. The date elected must be at
least five (5) years later than the date on which the Actual Performance Share
Units would have been converted to Common Stock and issued to the Participant
under Section 4(a).







--------------------------------------------------------------------------------





8.    Tax Withholding.


(a)    In order to comply with all applicable federal, state, and local tax
withholding laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, and local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant are withheld or collected from Participant.


(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, Participant may elect to satisfy
Participant’s federal, state, and local tax obligations arising from the receipt
of, the lapse of restrictions relating to, or other event relating to, the
Actual Performance Share Units, by any of the following means or by a
combination of such means set forth below. If the Participant fails to notify
the Company of his or her election prior to the date that the amount of tax to
be withheld is determined (the “Tax Date”), then the Company will withhold
shares of Common Stock as described in Section 8(b)(ii), below.


(i)    Tendering a payment to the Company in the form of cash, check (bank
check, certified check or personal check) or money order payable to the Company;


(ii)    Authorizing the Company to withhold from the shares of Common Stock
otherwise issuable to the Participant a number of shares having a Fair Market
Value as of the Tax Date up to the amount of the Company’s withholding tax
obligation; or


(iii)    Delivering to the Company unencumbered shares of Common Stock already
owned by Participant having a Fair Market Value, as of the Tax Date, up to the
amount of the withholding tax obligation. Any shares of Common Stock already
owned by Participant referred to in this Section 8(b)(iii) must have been owned
by Participant for no less than six (6) months prior to the date delivered to
the Company.


9.    Participant Covenants. In consideration of the grant of this Award by the
Company, Participant agrees to the following:


(a)    Confidentiality. In the course of Participant’s employment with the
Company, Participant may be making use of, acquiring, or adding to the Company’s
confidential information, trade secrets, and Protected Information; accordingly,
Participant agrees and promises:


(i)    to protect and maintain the confidentiality of Protected Information
while employed by the Company;


(ii)    to return (and not retain) any and all materials reflecting Protected
Information that Participant may possess (including all Company-owned equipment)
immediately upon end of employment or upon demand by the Company; and
(iii)    not to use or disclose, except as necessary for the performance of
Participant’s services on behalf of the Company or as required by law or legal
process, any Protected Information where such use or disclosure would be
detrimental to the interests of the Company. This promise applies only for so
long as such Protected Information remains confidential and not generally known
to the Company’s competitors, or 18 months following the end of Participant’s
employment with the Company, whichever occurs first.


(b)    Restrictive Covenants. Participant understands and agrees that the
Company has legitimate interests in protecting its goodwill, its relationships
with customers and business partners, and in maintaining its confidential
information, trade secrets and Protected Information, and hereby agrees that the
following restrictions are appropriate to meet such goals.
 
(i)    Non-Solicitation. Participant acknowledges that the relationships and
goodwill that Participant develops with Company Customers as a result of
Participant’s employment belong to the Company. Participant therefore agrees
that while employed by the Company and for a period of 12 months after
Participant’s employment with the Company ends, for whatever reason, Participant
will not, and will not assist anyone else to, (1) solicit or encourage any
Company Customer to terminate or diminish its relationship with the Company
relating to Competitive Services or Products; or (2) seek to persuade any
Company Customer to conduct with anyone other than the Company any business or
activity relating to Competitive Services or Products that such Company Customer
conducts or could conduct with the Company.


(ii)    Non-Competition. Participant agrees that while employed by the Company
and for a period of 12 months after Participant’s employment with the Company
ends for any reason, Participant will not, for himself or herself, or on behalf
of any other person or entity, directly or indirectly, provide services to a
Direct Competitor in a role where Participant’s knowledge of Protected
Information is likely to affect Participant’s decisions or actions for the
Direct Competitor to the detriment of the Company.





--------------------------------------------------------------------------------







(c)    Definitions. For purposes of this Section 9, the following terms shall be
defined as follows:


(i)    Protected Information. “Protected Information” means Company information
not generally known to, and not readily ascertainable through proper means by,
the Company’s competitors on matters such as customer information, partner
information, and the relative skills and experience of the Company’s other
Participants or agents; nonpublic information; strategic plans; business
methods; investment strategies and plans; intellectual property; sales and
marketing plans; Company (not individual) know-how; trade secrets; and other
information of a technical or economic nature relating to the Company’s
business.


Protected Information does not include information that (i) was in the public
domain, (ii) was independently developed or acquired by Participant, (iii) was
approved by the Company for use and disclosure by Participant without
restriction, or (iv) is the type of information which might form the basis for
protected concerted activity under the National Labor Relations Act (for
example, Participant pay or Participant terms and conditions of employment).


(ii)    Company Customer. “Company Customer” is limited to those customers or
partners who did business with the Company within the most recent 18 months of
Participant’s employment (or during the period of Participant’s employment, if
Participant was employed for less than 18 months) and with whom Participant
personally dealt on behalf of the Company in the 12 months immediately preceding
the last day of Participant’s employment and Participant had business contact or
responsibility with such Company Customer as a result of his or her employment
with the Company. “Company Customer” shall not, however, include any individual
who purchased a Competitive Product from the Company by direct purchase from one
of its retail establishments or via on-line over the Internet, unless such
purchase was of such quantity that the purchase price exceeded $15,000.
 
(iii)    Competitive Services. “Competitive Services” means services of the type
that the Company provided or offered to its customers or partners at any time
during the 12 months immediately preceding the last day of Participant’s
employment with the Company (or at any time during Participant’s employment if
Participant was employed for less than 12 months), and for which Participant was
involved in providing or managing the provision of such services.


(iv)    Competitive Products. “Competitive Products” means products that serve
the same function as, or that could be used to replace, products the Company
provided to, offered to, or was in the process of developing for a present,
former, or future possible customer/partner at any time during the twelve (12)
months immediately preceding the last day of Participant’s employment (or at any
time during Participant’s employment if Participant was employed for less than
12 months), with which Participant had direct responsibility for the sale or
development of such products or managing those persons responsible for the sale
or development of such products.


(v)    Direct Competitor. “Direct Competitor” means a person, business or
company providing Competitive Products or Competitive Services. “Direct
Competitor” does not include any business which the parties have agreed in
writing to exclude from the definition, and the Company will not unreasonably or
arbitrarily withhold such agreement.


(d)    Non-disparagement. Participant agrees that, while employed with the
Company and thereafter, Participant will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon the Company, any member of its Board of
Directors or any executive officer of the Company (the “Protected Persons”) or
the Company’s business. Without limitation, Participant shall not publish,
communicate, post or blog disparaging or confidential information about the
Protected Persons. However, the Participant may give truthful and non-malicious
testimony if properly subpoenaed to testify under oath.







--------------------------------------------------------------------------------





(e)    Exception. Nothing in this Award Agreement is intended to prevent the
Participant from making disclosures of Protected Information if required by
applicable law, regulation, or legal process, provided that the Participant
provide the Company with prior notice of the contemplated disclosure and
reasonably cooperate with the Company, at its expense, in seeking a protective
order or other appropriate protection of such information. In addition, nothing
in this Award Agreement is intended interfere with the whistleblower provisions
of any United States federal, state or local law or regulation, including but
not limited to Rule 21F-17 of the Securities Exchange Act of 1934 or § 1833(b)
of the Defend Trade Secrets Act of 2016. Accordingly, notwithstanding anything
to the contrary therein, nothing in this Award Agreement prohibits, restricts or
prevents the Participant from reporting possible violations of United States
federal, state or local law or regulation to any United States federal, state or
local governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or to an attorney, or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation, or
from disclosing trade secrets and other Protected Information in the course of
such reporting; provided, however, that the Participant use the Participant’s
reasonable best efforts to (i) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity, and (ii) request that such agency or entity treat such information as
confidential. The Participant does not need the prior authorization from the
Company to make any such whistleblower reports or disclosures and is not
required to notify the Company that the Participant has made such reports or
disclosures.


10.    Miscellaneous.


(a)    Neither this Award Agreement nor the Plan confers on Participant any
right with respect to the continuance of employment by the Company or any
Subsidiary, nor will there be a limitation in any way on the right of the
Company or any Subsidiary by which Participant is employed to terminate his or
her employment at any time.


(b)    In the event of a restatement of the Company’s consolidated financial
statements for any interim or annual period (“Restatement”), the Committee may
determine that the Award exceeds the amount that would have been awarded or
received had the Restatement been known at the time of the Award Date or at the
time of earning any Actual Performance Share Units. In the event that the
Committee makes such a determination, the Company shall have the right: (i) in
the instance of a Participant whose misconduct or violation of a Company policy
causes such Restatement, or; (ii) in the instance where a Participant is an
officer subject to Section 16 of the Securities and Exchange Act of 1934, and
without regard to whether Participant caused the Restatement, to (A) forfeit
this Award, and/or (B) to require repayment or return of any benefit derived
from this Award. Both the cause and the amount of adjustment and/or repayment
shall be determined by the Committee in its sole discretion, and its decision
shall be final and binding upon the Participant.


(c)    An original record of this Award Agreement and of the Participant’s
acceptance and acknowledgement will be held on file by the Company. This Award
Agreement and the Participant’s acknowledgement may be made either in paper or
electronic format as specified by the Company. To the extent there is any
conflict between the terms contained in this Award Agreement and the terms
contained in the original held by the Company, the terms of the original held by
the Company will control.


(d)    Notwithstanding anything to the contrary herein, upon a Change in Control
in which the surviving entity does not assume this Award (or replace this Award
with an award having substantially similar terms), this Award shall be treated
in accordance with Section 14.3(b) of the Plan.


11.    Section 409A Compliance. To the extent applicable, it is intended that
this Award Agreement to be exempt from or comply with the provisions of
Section 409A of the Internal Revenue Code (“Section 409A”). This Award Agreement
will be administered and interpreted in a manner consistent with this intent,
and any provision that would cause the Award Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A). If
any payments under this Award Agreement constitute nonqualified deferred
compensation subject to the requirements of Section 409A and are payable upon a
termination of the Participant’s employment, then (a) all such payments shall be
made only upon a “separation from service” within the meaning of Section 409A,
(b) for purposes of determining the timing of such payments, Participant’s
termination shall not be considered to occur until he or she has incurred such a
separation from service, and (c) to the extent required for compliance with
Section 409A if Participant is a “specified employee” within the meaning of
Section 409A, payments will be delayed by six months.







--------------------------------------------------------------------------------





12.    Section 280G. Notwithstanding anything contained in this Award Agreement
to the contrary, to the extent that any of the payments and benefits provided
for under this Award Agreement, together with any payments or benefits under any
other agreement or arrangement between the Company or any of its affiliates and
the Participant (collectively, the “Payments”) would constitute a “parachute
payment” within the meaning of Section 280G of the Code, the amount of such
Payments shall be reduced (to the extent any reduction is necessary) to the
amount that would result in no portion of the Payments being subject to the
excise tax imposed pursuant to Section 4999 of the Code if and only if such
reduction would provide the Participant with an after-tax amount greater than if
there was no reduction. Any reduction shall be done in a manner that maximizes
the amount to be retained by the Participant, provided that to the extent any
order is required to be set forth herein, then such reduction shall be applied
in the following order: (a) payments that are payable in cash that are valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced
(if necessary, to zero), with amounts that are payable last reduced first; (b)
payments due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a) will be reduced next (if necessary, to
zero), with amounts that are payable or deliverable last reduced first; (c)
payments that are payable in cash that are valued at less than full value under
Treasury Regulation Section 1.280G- 1, Q&A 24 will be reduced next (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); (d) payments due
in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 will be reduced next (if necessary, to
zero), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24); and (v) all other non-cash
benefits will be next reduced pro-rata.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Award Agreement effective as
of the Award Date.


 
 
Herman Miller, Inc.
 
 
By:
 
 
 
 
Jeffrey M. Stutz
Chief Financial Officer



















ACCEPTANCE AND ACKNOWLEDGEMENT


Via electronic ACCEPT, I accept the Award Agreement described herein and in the
Plan, acknowledge receipt of a copy of this Award Agreement and the Plan
Prospectus, and acknowledge that I have read them carefully and that I fully
understand their contents.





--------------------------------------------------------------------------------





APPENDIX A


Peer Group




1.
Peer Group. The Peer Group shall consist of the following companies:



American Woodmark Corporation
Kimball International, Inc.
Steelcase, Inc.
Armstrong World Industries, Inc.
Knoll, Inc.
Tempur-Pedic International, Inc.
Ethan Allen Interiors, Inc.
La-Z-Boy, Inc.
Universal Forest Products, Inc.
Hill-Rom Holdings, Inc.
Leggett & Platt, Inc.
Williams-Sonoma, Inc.
HNI Corporation
Masonite International Corp
Wayfair, Inc.
Interface, Inc.
Restoration Hardware Holdings, Inc.
 
JELD-WEN Holdings, Inc.
Sleep Number Corporation
 





2.
Adjustments to the Peer Group. The Committee may decide to adjust, in its sole
discretion, the Peer Group at any time during the Performance Period to reflect
the occurrence of certain extraordinary events. The Committee will generally
make the determination to adjust (or not adjust) the Peer Group in accordance
with the following guidelines but reserves the right to make adjustments in
addition to, or that conflict with, such guidelines if it determines such
adjustments are equitable.



a.
If a Peer Group company becomes bankrupt, the bankrupt company will remain in
the Peer Group and will positioned at one level below the lowest performing
non-bankrupt Peer Group company.  In the case of multiple bankruptcies, the
bankrupt companies will be positioned below the non-bankrupt companies in
reverse chronological order by bankruptcy date.



b.
If a Peer Group company is acquired by another company, the acquired company
will be removed from the Peer Group for the entire Performance Period.



c.
If a Peer Group company sells, spins-off, or disposes of a portion of its
business, the selling Peer Group company will remain in the Peer Group for the
entire Performance Period unless such disposition(s) results in the disposition
of more than 50% of the company’s total assets during the Performance Period, in
which case the Peer Group company shall be removed from the Peer Group.



d.
If a Peer Group company acquires another company, the acquiring Peer Group
company will remain in the Peer Group.



e.
If the price of a Peer Company’s common stock (or its equivalent) is not
available on a consistent, reliable basis due to delisting on all major stock
exchanges and over-the-counter markets, such delisted Peer Group company will be
removed from the Peer Group for the entire Performance Period; provided,
however, that if the company becomes bankrupt prior to the end of the
Performance Period, it shall be treated as in (a) above.



f.
If the Company’s and/or any Peer Group company’s stock splits, then the
Committee shall adjust such company’s performance in a manner that it deems
equitable so as not to give an advantage or disadvantage to such Peer Group
company by comparison to the other Peer Group companies.








